DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 4, “bent” should be changed to --is bent--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the offset connection portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Also, the limitation “the offset connection portion” in claim 6 does not accurately describe applicant’s invention because the beam 25 is offset, not the connection/connecting portion 39.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (US 2003/0173766 A1) in view of Richelsoph et al. (US 2015/0100089 A1). Mather teaches a tongue 150 comprising, a plate having a longitudinal portion that is insertable into a buckle 160, and a broader portion that is located on an opposite side from a tip end 10of the longitudinal portion and is formed wider than the longitudinal portion, the broader portion being covered at least in part (by seat belt 120 – see Fig. 2), wherein the broader portion has a base that is connected to the longitudinal portion, a 15beam that extends in a long-side direction of the broader portion, a connecting portion that connects the base to the beam, and a through hole that is defined by the base, the beam, and the connecting portion and through which a seat belt 120 is inserted (Fig. 2). The beam is offset to a side of the longitudinal portion in a direction perpendicular to an extending direction of the longitudinal portion and to an extending direction of the broader portion (Fig. 2). A width of the connecting portion is the same as a width of the through hole, in a plan view of the plate, and the connecting portion is bent (from the base and from the beam – see Fig. 2). Mather does not teach that edges of the through hole are chamfered. Richelsoph teaches a chamfered edge 140p (paragraph 0278). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to chamfer the edges of the tongue at the through hole in Mather, according to the known technique taught by Richelsoph, in order to allow the seat belt to engage the tongue “without contacting a sharp edge” (paragraph 0278).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (US 2003/0173766 A1) in view of Richelsoph et al. (US 2015/0100089 A1) as applied to claim 1 above, and further in view of Okano et al. (JP 2017-24558 A). Mather does not specify the material that the tongue is made of. Okano teaches a tongue plate that “is formed, for example, by press working from a sheet of metal plate whose main component is carbon steel.” (See paragraph 0021 of the English translation.) It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a tongue as taught by Mather by press working / stamping from a single metal plate containing carbon steel, as taught by Okano, in order to make the tongue strong and easily. Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a tongue as taught by Mather from a single metal plate containing carbon steel, as taught by Okano, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for its intended use. MPEP §2144.07. Furthermore, the claim limitation that the plate is formed by stamping is a product-by-process limitation. This limitation does not patentably distinguish the claimed invention from the cited prior art because the cited prior art teaches a product that appears to be the same as the product set forth in the claim(s), even though it may have been produced by a different process. MPEP §2113.
Response to Arguments
Applicant's arguments filed on September 2, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Richelsoph is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Although Richelsoph involves elements such as a bone screw, which may admittedly be outside of applicant’s field of endeavor, the portion of Richelsoph relied upon for the rejection is broadly applicable/analogous to any field in which contact at a chamfered edge is preferable to contact at a non-chamfered and potentially sharp edge, including seat belts. Chamfering edges to eliminate sharp edges is not novel. Any machinist could attest to that. A similar rejection could have been made using Official Notice that it is well known to chamfer edges to remove sharp edges without Richelsoph even being cited. However, Richelsoph was provided up front as exemplary documentary evidence that chamfering edges is not novel. The fact that Richelsoph relates to a field other than seat belts does not make it nonobvious to chamfer the edges of the through hole in the tongue in Mather.
Regarding applicant’s arguments in the third paragraph on page 6 of the remarks, the chamfer in Richelsoph is where contact with another part occurs, and therefore an application of the teachings in Richelsoph to Mather would naturally involve chamfering where contact with another part occurs (i.e., the edges of the through hole in the tongue).
Applicant further asserts that “at least one claimed element is not present in the asserted combination of references” (see the paragraph spanning pages 6 and 7 of the remarks). All of the claimed elements are present in the asserted combination of references. Mather teaches everything but chamfered edges, and Richelsoph teaches chamfered edges. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614